                     DEPARTMENT OF HEALTH AND HUMAN SERVICES

  Marc Elrich                                                                               Raymond L. Crowel, Psy.D.
County Executive                                                                                   Director



                      HEALTH OFFICER DIRECTIVE AND ORDER
                   REGARDING PRIVATE AND INDEPENDENT SCHOOLS

                          Pursuant to State Executive Order 20-07-29-01

                                               July 31, 2020

                                                Background

          WHEREAS, a state of emergency and catastrophic health emergency was proclaimed by
  Lawrence J. Hogan, the Governor of the State of Maryland on March 5, 2020, and renewed on
  March 17, 2020, April 10, 2020, May 6, 2020, June 3, 2020, July 1, 2020 and July 30, 2020 to
  control and prevent the spread of 2019 Novel Coronavirus (“SARS-CoV-2”) and the disease that
  it causes - Coronavirus Disease 2019 (“COVID-19”);

         WHEREAS, the effects of COVID-19 require that local health officials be vigilant in
  advising the residents of measures they can take to protect health, safety, and welfare;

          WHEREAS, the U.S. Centers for Disease Control and Prevention (“CDC”) has issued
  guidance and best practices regarding the reopening of schools which includes review of
  surveillance and epidemiological data regarding COVID-19 transmission rates in the immediate
  community and in the communities in which students, teachers, and staff live; and

         WHEREAS, a review of the surveillance and epidemiological data for these communities
  has shown increases in COVID-19 transmission rates in the District of Columbia, the
  Commonwealth of Virginia, and the State of Maryland.

          I, Travis A. Gayles, M.D., Ph.D., Health Officer for Montgomery County, Maryland, as a
  designee for Robert R. Neall, Secretary of Health for the State of Maryland, finding it necessary
  and reasonable for the prevention and control of COVID-19 and for the protection of the health and
  safety of individuals in Montgomery County, Maryland, hereby authorize and order the following
  actions for the prevention and control of this infectious and contagious disease under the Governor’s
  Declaration of Catastrophic Health Emergency.

  I.       Definitions.
           a. “Nonpublic school” means any school located in Montgomery County, Maryland that
               are not public schools.



                                       www.montgomerycountymd.gov/hhs
                       montgomerycountymd.gov/311  Answering to You  Maryland Relay 711
Health Officer Directive and Order: Nonpublic Schools
July 31, 2020
Page 2


          This includes but is not limited to all private pay schools, schools affiliated with
          religious institutions, or schools that are otherwise considered to be independent
          schools.
       b. “Public schools” is defined pursuant to Md. Code Annotated Education Article §1-
          101(k) as schools in the public elementary and secondary education system of the state.
               i. “Elementary and secondary education” is defined pursuant to Md. Code
                  Annotated Education Article §1-101(g) as education and programs of education
                  from and including preschool through the end of high school and their
                  equivalent.

II.    Nonpublic Schools.
       Nonpublic schools located within Montgomery County, Maryland are prohibited from
       physically reopening for in-person instruction through October 1, 2020.

III.   General Provisions.
       a. This Order remains in effect pursuant to paragraph II or until rescinded, superseded,
          amended, or revised by additional orders.
       b. The underlined paragraph headings in this Order are for convenience of reference only
          and shall not affect the interpretation of this Order.
       c. If any provision of this Order or its application to any person, entity, or circumstance is
          held invalid by any court of competent jurisdiction, all other provisions or applications
          of the Order shall remain in effect to the extent possible without the invalid provision
          or application. To achieve this purpose, the provisions of this Order are severable.
       d. A person who knowingly and willfully violates this Order or any Local Order is guilty
          of a misdemeanor and on conviction is subject to imprisonment not exceeding one year
          or a fine not exceeding $5,000 or both.


     THIS ORDER IS ISSUED UNDER MY HAND THIS 31st DAY OF JULY 2020
AND IS EFFECTIVE 6:00 A.M. AUGUST 3, 2020.



                                                     Travis A. Gayles, M.D., Ph.D.
                                                     Travis A. Gayles, M.D., Ph.D.
                                                     Health Officer, Montgomery County
